Case 1:15-md-02599-FAM Document 3894 Entered on FLSD Docket 09/14/2020 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

                                           MDL No. 2599
                             Master File No.: 15-MD-02599-MORENO
                            S.D. Fla. Case No.1:14-cv-24009-MORENO

    IN RE: TAKATA AIRBAG PRODUCT
    LIABILITY LITIGATION

    THIS DOCUMENT RELATES TO:
    ALL CASES

                             ORDER GRANTING
      THE PARTIES' JOINT MOTION TO CONTINUE PRETRIAL DEADLINES AND
                       MODIFY THE SCEDULING ORDER

          THIS CAUSE having come before the Court on the Parties' Joint Motion to Continue

   Pretrial Deadlines and Modify the Scheduling Order, and having found good cause therein for such

   relief, it is hereby ORDERED AND ADJUDGED:

          The Parties' Joint Motion is GRANTED. THIS COURT modifies the Scheduling Order

   (ECF No. 3840) as follows:

          THIS COURT issues this Amended Scheduling Order in accordance with Local Rule 16.1.

   The Parties shall comply with the following deadlines.

           Deadline to complete fact discovery                    12/13/2020

           Deadline for Plaintiffs to serve expert reports        1/15/2021

           Deadline to complete discovery as Plaintiffs' expert 2/12/2021
           reports
           Deadline for Defendants to serve expert reports       3/5/2021

           Deadline to complete discovery as to Defense expert 3/26/2021
           reports
Case 1:15-md-02599-FAM Document 3894 Entered on FLSD Docket 09/14/2020 Page 2 of 2



           Deadline for Plaintiffs to serve rebuttal expert 4/2/2021
           reports 1
           Deadline to complete discovery as to Plaintiffs'         4/16/2021
           rebuttal expert reports
           Deadline for the filing of all Motions Summary           5/14/2021
           Judgment, Motions for Class Certification, and
           Daubert Motions
           Deadline for filing oppositions to Motions Summary       6/25/2021
           Judgment, Motions for Class Certification, and
           Daubert Motions
           Deadline for filing replies to Motions Summary           7/23/2021
           Judgment, Motions for Class Certification, and
           Daubert Motions
           Deadline for the filing of all Pretrial Motions          8/27/2021
           (including Motions in Limine)
           Mediation must be completed no later than                6/11/2021

          Trial to be set by the Transferor District Court To Be Determined
          (assuming summary judgment has not disposed of the
          case)
       Pursuant to Federal Rule of Civil Procedure 40, this action is at issue. It is ADJUDGED that

   the parties shall comply with the following pretrial management procedures:

          (1) Continuance/ Settlement - To the extent the parties request modification of any date

          in this Scheduling Order, the parties must file a Motion to Continue Pretrial Deadlines. A

          stipulation of settlement must also be filed in writing. See Local Rule 7 .1.4.

          (2) Motions - When submitting motions, the parties must submit a proposed order only

          for those motions listed in Local Rule 7.1.A.1.                        r          ~

                                                       thiL #.iay of a g Ji, 2020.
          DONE and ORDERED in Chambers at Miami, F~lorida,

                                                    ~
                                                    FBDFRICO      . MORENO
                                                                           ff'-
                                                        UNITED STATES DISTRICT JUDGE
   Cc: All counsel of record.


   1
    Any Plaintiffs' rebuttal reports will be confined to subject matter newly raised in Defendants'
   expert reports, in accordance with the scope of rebuttal disclosures under Fed. R. Civ. P.
   26(a)(2)(D)(ii) ("solely to contradict or rebut evidence on the same subject matter identified by
   another party [in an expert disclosure]").
